Per curiam.
We think the circuit judge took an erroneous view of the statute permitting other parties than the-administrator to appeal from the allowance of claims. The right is not to be put upon the same footing with cases where the law does not permit a party to be vexed with legal proceedings until good cause is shown. Under the-statute an appeal by some party is matter of right; and there is no special reason why it should be taken by the administrator rather than by some person interested, if such person will take it. The appeal will not disturb the other proceedings of the administrator; and as the appellant is required to give security for the protection of the estate, the appeal might well have been allowed irrespective of the will of the administrator. The statute, however, gives an appeal to another only when the administrator declines to take it; but we think the right is to be liberally construed* and if the probate judge allows the appeal, he thereby passes upon the question of fact. The application for appeal in this case was somewhat informal, and if the substantial rights of the estate were to be affected, it might be criticised. But they are not to be affected; and justice would not be subserved by permitting the administrator to come in and have the opportunity for a hearing in the circuit court precluded.
Motion granted.